MEMORANDUM **
Raul Rosales Martinez and Paula Guzman Contreras, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Petitioners’ argument that the hardship standard violates their due process rights is foreclosed by Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006-07 (9th Cir.2003).
Contrary to petitioners’ contention, Congress did not violate equal protection when it repealed suspension of deportation and replaced it with cancellation of removal for aliens placed in removal proceedings on or after April 1, 1997. See Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.